NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 25 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CURTIS BOYD,                                    No. 17-16750

                Plaintiff-Appellant,            D.C. No. 1:13-cv-01966-LJO-SAB

 v.
                                                MEMORANDUM*
C. ETCHEBEHERE, Associate Warden; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                             Submitted July 23, 2018**

Before:      TROTT, SILVERMAN, and TALLMAN, Circuit Judges.

      California state prisoner Curtis Boyd appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging a First Amendment free

exercise of religion claim arising from a prison policy regarding the observation of

Ramadan. We have jurisdiction under 28 U.S.C. § 1291. We review summary


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment rulings de novo, Jones v. Williams, 791 F.3d 1023, 1030 (9th Cir. 2015),

and we affirm.

       The district court properly granted summary judgment because Boyd failed

to raise a genuine dispute of material fact as to whether defendants’ Ramadan meal

policy substantially burdened his religious practice. See id. at 1031-32 (free

exercise claim requires showing that government action substantially burdens the

practice of plaintiff’s religion).

       The district court did not abuse its discretion by denying Boyd’s motion to

amend because Boyd failed to establish any grounds for such relief. See Sch. Dist.

No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993).

       The district court did not abuse its discretion by denying Boyd’s discovery

and sanctions motions because defendants produced all documents responsive to

Boyd’s discovery requests that existed or could be located. See Hallett v. Morgan,

296 F.3d 732, 751 (9th Cir. 2002); Ingham v. United States, 167 F.3d 1240, 1246

(9th Cir. 1999).

       AFFIRMED.




                                          2                                      17-16750